DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 5/27/22 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al (WO2017066119). 
Carter teaches a nanocellulose based anit-fogging composition. 
Carter, paragraph 12, teaches the composition comprises a nanocellulose and water. The nanocellulose comprises cellulose nanofibrils, cellulose nanocrystals, or a combination thereof. In some embodiments, the nanocellulose comprises surface-oxidized cellulose nanofibrils ("oxidized cellulose nanofibrils"), surface-oxidized cellulose nanocrystals ("oxidized cellulose nanocrystals"), or a combination thereof.
The combination of oxidized cellulose nanocrystals and oxidized cellulose nanofibrils as taught by Carter reads on the at least two different types of oxidized nanocelluloses as claimed in claim 1. 
Carter, paragraph 15 of the PGPUB, teaches the anti-fogging composition of the present disclosure further comprises water. 
Carter, paragraph 27 of the PGPUB, teaches the anti-fogging composition can be prepared by any method that is generally known, for example by mixing the nanocellulose, the water, and, optionally, the surfactant, the water-soluble polymer, and the nanoparticles to provide the composition.
Carter, paragraph 28 of the PGPUB, teaches an article comprising a coating formed from the above-described anti-fogging composition.
The article can be a container. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that when the oxidized cellulose nanocrystals and the oxidized cellulose nanofibrils are mixed together in water they will interlace with each other. 
The combination of oxidized cellulose nanocrystals and oxidized cellulose nanofibrils as taught by Carter reads on the at least two different types of oxidized nanocelluloses as claimed in claim 1 and therefore it would be expected that the combination of oxidized cellulose nanocrystals and oxidized cellulose nanofibrils as taught by Carter is configured to have different degrees of expansion after absorbing moisture in the same environment. 

Regarding claim 2, Carter, paragraph 12 of the PGPUB, teaches the surface-oxidized nanocellulose includes carboxyl groups, aldehyde groups, ketone groups, sulfonate groups, or a combination thereof present on the surface of the nanocellulose.
it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the oxidized cellulose nanocrystals and oxidized cellulose nanofibrils would have slightly different contents of carboxyl groups due to randomized expected errors in making them. 

Regarding claim 3, Carter, paragraph 12 of the PGPUB, teaches the surface-oxidized nanocellulose includes carboxyl groups, aldehyde groups, ketone groups, sulfonate groups, or a combination thereof present on the surface of the nanocellulose.

Regarding claim 6, Carter, paragraph 12 of the PGPUB, teaches the cellulose nanocrystals generally have an average diameter of 1 to 100 nanometers (nm), for example 5 to 50 nm, for example 5 to 30 nm, for example 10 to 20 nm.
This reads on a spheroidal oxidized nanocellulose as claimed in claim 6. 

Regarding claim 8, Carter, paragraph 28, teaches the article can be a jar or bottle. 
A jar as taught by Carter reads on a bowl or dish as claimed in claim 8. 

Allowable Subject Matter
Claims 4-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4-5, although Carter teaches the combination of oxidized cellulose nanocrystals and oxidized cellulose nanofibrils, Carter does not teach polysaccharide modified oxidized nanocellulose or starch modified oxidized nanocellulose as claimed in claims 4-5. 
Regarding claim 7, although Carter teaches the combination of oxidized cellulose nanocrystals and oxidized cellulose nanofibrils, Carter does not teach the oxidized cellulose nanofibrils to be spheroidal. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20170101738, claim 20, teaches the oxidized nanocellulose is an oxidized cellulose nanofibril, an oxidized cellulose nanocrystal, or a combination thereof.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        7/8/22